
	
		I
		112th CONGRESS
		1st Session
		H. R. 583
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Cohen (for
			 himself, Mr. Burton of Indiana,
			 Mr. Costa, and
			 Mr. Poe of Texas) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to strengthen
		  enforcement of spousal court-ordered property distributions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jane’s
			 Law.
		2.Spousal
			 obligations
			(a)In
			 GeneralChapter 11A of title 18, United States Code, is amended
			 by adding at the end the following:
				
					228A.Failure to pay
				legal spousal court-ordered property distribution
						(a)OffenseWhoever
				knowingly, travels in interstate or foreign commerce, with the intent to evade
				compliance with a court ordered property distribution as part of a separation
				or divorce settlement involving more than $5,000, with respect to a spouse or
				former spouse, shall be fined under this title or imprisoned for not more than
				two years or both.
						(b)Mandatory
				RestitutionUpon a conviction under this section, the court shall
				order restitution under section 3663A in an amount equal to the total unpaid
				property distribution.
						(c)DefinitionThe
				term court ordered property distribution means any amount
				determined under a court order pursuant to the law of a State or of an Indian
				tribe to be due from a spouse or former spouse as an equitable or other
				distribution to a spouse or former spouse of assets in connection with a
				separation or
				divorce.
						.
			(b)Clerical
			 amendments
				(1)Table of
			 sectionsThe table of sections at the beginning of chapter 11A of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
					
						
							228A. Failure to pay legal spousal
				obligations.
						
						.
				(2)Table of
			 chaptersThe item in the table of chapters for part I of title
			 18, United States Code, relating to chapter 11A is amended to read as
			 follows:
					
						
							11A.Child support and spousal
				  obligations228
						
						.
				
